Exhibit 10.3

 

FY 2011

 

PERFORMANCE BASED AWARD AGREEMENT

under the

Hexcel Corporation 2003 Incentive Stock Plan

 

This Performance Based Award Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

The Company maintains the Hexcel Corporation 2003 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee shall be granted a
Performance Based Award (“PBA”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.                                       Notice of Grant; Acceptance of PBA. 
The PBA awarded pursuant to this Agreement may result in the Grantee being
awarded up to that number of unrestricted shares of Common Stock equal to the
Maximum Share Award (as defined herein).  Grantee will be deemed to accept the
terms and conditions of this Agreement by clicking the “Accept” button on the
Merrill Lynch Benefits OnLine®  Award Acceptance screen with regard to this PBA.

 

2.                                       Incorporation of Plan.  The Plan is
incorporated by reference and made a part of this Agreement, and this Agreement
shall be subject to the terms of the Plan, as the Plan may be amended from time
to time, provided that any such amendment of the Plan must be made in accordance
with Section IX of the Plan. The PBA granted hereunder constitutes an Award
within the meaning of the Plan.

 

3.                                       Performance Periods; Award of
Unrestricted Shares of Common Stock.

 

(a)                                  There are three Annual Performance Periods
(2011, 2012 and 2013) and a Long-Term Performance Period (2011-2013) under this
PBA.  Each Annual Performance Period shall have performance measures identical
to those selected by the Committee under the Annual Cash Bonus Plan for that
Annual Performance Period. The performance measure for the Long-Term Performance
Period is the Long-Term Performance Measure as set forth on Annex A.

 

(b)                                 As soon as practicable (but in no event
later than 75 days) after the end of each Annual Performance Period, the Company
shall determine the Annual Performance Share Award for such Annual Performance
Period by multiplying the Annual Target Share Award by the Annual Payout
Percentage achieved for such Annual Performance Period.

 

(c)                                  So long as the Grantee is employed by the
Company or a Subsidiary at the end of the Long-Term Performance Period, the
Grantee shall, at such time as the number of unrestricted shares of Common Stock
is determined under this subsection 3(c), become entitled to receive that number
of unrestricted shares of Common Stock equal to the greater of (i) the number
determined in accordance with the Share Award Schedule that appears on Annex A
and (ii) the sum of the Annual Performance Share Awards for each of the three
Annual Performance Periods; provided however that if the sum of the Annual
Performance Share Awards is greater than the number determined in accordance
with the Share Award Schedule that appears on Annex B, and the Company does not
attain the Threshold Level of the Long-

 

--------------------------------------------------------------------------------


 

Term Performance Measure, then the number of unrestricted shares of Common Stock
to be received by the Grantee shall be equal to 75% of the sum of the Annual
Performance Share Awards. The Committee shall certify the degree of achievement
of the Long-Term Performance Measure promptly (but in no event later than 75
days) after the end of the Long-Term Performance Period.

 

3.                                       Termination of Employment; Pro-rata
Award.

 

(a)                                  For purposes of the grant hereunder, any
transfer of employment by the Grantee among the Company and its Subsidiaries
shall not be considered a termination of employment.  Any change in employment
that does not constitute a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall not be considered a termination of employment.  Any change in employment
that does constitute a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall be considered a termination of employment.

 

(b)                                 If during the first Annual Performance
Period the Grantee dies or terminates employment due to Disability or
Retirement, or the Grantee’s employment is involuntarily terminated without
Cause, then the Grantee shall be entitled to receive that number of unrestricted
shares of Common Stock equal to the Annual Performance Share Award determined
for the first Annual Performance Period multiplied by a fraction equal to M/12,
where M is the number of partial or total months the Grantee is employed by the
Company during the first Annual Performance Period.

 

(c)                                  If during the second Annual Performance
Period the Grantee dies or terminates employment due to Disability or
Retirement, or the Grantee’s employment is involuntarily terminated without
Cause, then the Grantee shall be entitled to receive a number of unrestricted
shares of Common Stock equal to the lesser of (i) the sum of (A) the Annual
Performance Share Award determined for the first Annual Performance Period and
(B) the Annual Performance Share Award determined for the second Annual
Performance Period multiplied by a fraction equal to M/12, where M is the number
of partial or total months the Grantee is employed by the Company during the
second Annual Performance Period, and (ii) the PBA Target Share Award.

 

(d)                                 If during the third Annual Performance
Period the Grantee dies or terminates employment due to Disability or
Retirement, or the Grantee’s employment is involuntarily terminated without
Cause, then the Grantee shall be entitled to receive that number of unrestricted
shares of Common Stock to which the Grantee would have been entitled to receive
under subsection 3(c) had he been employed by the Company or a Subsidiary at the
end of the Long-Term Performance Period multiplied by a fraction equal to M/36,
where M is the number of partial or total months the Grantee is employed by the
Company during the Long-Term Performance Period.

 

(e)                                  If, at any time during the Long-Term
Performance Period the Grantee terminates employment other than for Disability
or Retirement, or Grantee’s employment is terminated by the Company for Cause,
the Grantee shall receive no award and this PBA shall be null and void.

 

(f)                                    The Grantee shall become entitled to
receive shares of unrestricted Common Stock pursuant to Section 4(b) or
4(c) upon the date on which the Committee certifies the degree of achievement of
the applicable performance measure(s) for the Annual Performance Period during
which the Grantee’s employment terminated. The Grantee shall become entitled

 

2

--------------------------------------------------------------------------------


 

to receive shares of unrestricted Common Stock under Section 4(d) at the same
time as the Grantee would have become entitled to receive shares of unrestricted
Common Stock under Section 3(c) if the Grantee were employed by the Company or a
Subsidiary at the end of the Long-Term Performance Period.

 

5.                                       Change in Control.  If a Change in
Control occurs anytime during the Long-Term Performance Period and prior to the
Grantee’s receiving any award under this PBA, the Grantee shall immediately be
awarded the PBA Target Share Award.  Delivery of the PBA Target Share Award
shall discharge any obligation to the Grantee under this PBA in its entirety and
the Grantee shall not be entitled to any additional award under this PBA.

 

6.                                       Transferability of PBA; No Incidents of
Ownership; Dividends

 

(a)                                  Neither the PBA nor any interest therein
may be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, except by will or the laws of descent and distribution. Any attempt to
transfer the PBA in contravention of this Section 6(a) is void ab initio. The
PBA shall not be subject to execution, attachment or other process.

 

(b)                                 Except as set forth in Section 6(c), the
Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in shares of Common Stock in respect of
the PBA unless and until the Grantee becomes entitled to receive unrestricted
shares of Common Stock.

 

(c)                                  If one or more cash dividends are paid with
respect to Common Stock during the Long-Term Performance Period then, at the
time unrestricted shares of Common Stock are distributed to the Grantee, the
Grantee shall receive a cash payment equal to the aggregate dividend amount the
Grantee would have received had Grantee owned such shares of Common Stock on the
dividend record date(s).

 

7.                                       Forfeiture of PBA on Certain
Conditions.  Grantee hereby acknowledges that the Company has given or will give
Grantee access to certain confidential, proprietary or trade secret information,
which the Company considers extremely valuable and which provides the Company
with a competitive advantage in the markets in which the Company develops or
sells its products.  The Grantee further acknowledges that the use of such
information by Grantee other than in furtherance of Grantee’s job
responsibilities with the Company would be extremely detrimental to the Company
and would cause immediate and irreparable harm to the Company.  In exchange for
access to such confidential, proprietary or trade secret information, Grantee
hereby agrees as follows:

 

(a)                                  Notwithstanding anything to the contrary
contained in this Agreement, should the Grantee breach the “Protective
Condition” (as defined in Section (b)), then (I) the PBA, and any RSUs acquired
by the Grantee pursuant to the PBA, to the extent not previously converted into
PBA shares, shall immediately be cancelled upon such breach, (II) the Grantee
shall immediately deliver to the Company the number of PBA Shares the Grantee
received during the 180-day period immediately prior to such breach and (III) if
any PBA shares were sold during 180-day period immediately prior to such breach,
the Grantee shall immediately deliver to the Company all proceeds of such sales.
“PBA Shares” shall mean shares of Common Stock the Grantee may receive pursuant
to this Agreement. The PBA Shares and proceeds to be delivered under clauses
(II) and (III) may be reduced to reflect the Grantee’s liability for taxes
payable on such PBA Shares and/or proceeds.

 

3

--------------------------------------------------------------------------------


 

(b)                                 “Protective Condition” shall mean that
(I) the Grantee complies with all terms and provisions of any obligation of
confidentiality contained in a written agreement with the Company (or a
Subsidiary) signed by the Grantee, or otherwise imposed on Grantee by applicable
law, and (II) during the time Grantee is employed by the Company (or a
Subsidiary) and for a period of one year after the Grantee’s employment with the
Company (or a Subsidiary) terminates, the Grantee does not engage, in any
capacity, directly or indirectly, including but not limited to as employee,
agent, consultant, manager, executive, owner or stockholder (except as a passive
investor holding less than a 5% equity interest in any enterprise), in any
business enterprise then engaged in competition with the business conducted by
the Company anywhere in the world; provided, however, that the Grantee may be
employed by a competitor of the Company within such one year period so long as
the duties and responsibilities of Grantee’s position with such competitor do
not involve the same or substantially similar duties and responsibilities as
those performed by the Grantee for the Company (or a Subsidiary) in a business
segment of the new employer which competes with the business segment(s) with
which the Grantee worked or had supervisory authority over while employed by the
Company (or a Subsidiary).

 

(c)                                  This paragraph (c) shall apply if the
Grantee is an executive officer or officer (as defined in Rule 3b-7or Rule 3b-2
under the Securities Exchange Act of 1934). In accordance with the Company’s
policy adopted by the Board on the Potential Impact on Compensation from
Executive Misconduct, if it is determined, within eighteen full calendar months
after the date on which the Grantee became entitled to receive any PBA Shares,
that the Grantee engaged in misconduct resulting in the inaccurate reporting of
the Company’s financial results, and the number of PBA Shares the Grantee became
entitled to receive (the “Incorrect Number of Shares”) was greater than the
number of PBA shares that would have been awarded, paid or delivered to, or
realized by, the Grantee, if calculated based on the accurate reporting of
financial results (the “Correct Number of Shares”), then (I) if the Grantee has
not yet received the PBA Shares, the number of PBA Shares to which the Grantee
shall be entitled shall be immediately reduced from the Incorrect Number of
Shares to the Correct Number of Shares, (II) if the Grantee has received the PBA
Shares, then the Grantee shall immediately deliver to the Company that number of
PBA Shares equal to the difference between the Incorrect Number of Shares and
the Correct Number of Shares (the “Forfeited Shares”), and (III) if the Grantee
has received the PBA Shares and sold any of the Forfeited Shares, the Grantee
shall immediately deliver to the Company all proceeds from the sales of such
Forfeited Shares. The PBA Shares and proceeds to be delivered under clauses
(II) and (III) may be reduced to reflect the Grantee’s liability for taxes
payable on such PBA Shares and/or proceeds.

 

(d)                                 In the event clauses 7(a), (b) or (c) are
unenforceable in the jurisdiction in which the Grantee is employed on the date
hereof, such clause(s) nevertheless shall be enforceable to the full extent
permitted by the laws of the jurisdiction(s) in which the Grantee engages in any
activity prohibited by this clause 7.

 

(e)                                  Notwithstanding any other provision in the
Plan or this Agreement to the contrary, whenever the Company may be entitled or
required by law, Company policy or the requirements of an exchange on which the
Company’s shares are listed for trading, to cause an Award to be forfeited or to
recoup compensation paid to the Grantee pursuant to the Plan, the Grantee shall
accept such forfeiture and comply with any Company request or demand for
recoupment.

 

8.                                       Issuance of Shares.  Subject to section
12(e) below, any shares of unrestricted Common Stock to be issued to the Grantee
under this PBA (i) shall be delivered to the Grantee promptly, but in no event
later than ten days, after such time as the Grantee becomes entitled to

 

4

--------------------------------------------------------------------------------


 

receive such shares of Common Stock, and (ii) may be issued in either
certificated form or in uncertificated form (via the Direct Registration System
or otherwise).

 

9.                                       Equitable Adjustment.  The aggregate
number of shares of Common Stock subject to this PBA shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without the receipt of consideration by the Company, or
other change in corporate or capital structure. The Committee shall also make
the foregoing changes and any other changes, including changes in the classes of
securities available, to the extent reasonably necessary or desirable to
preserve the intended benefits under this Agreement in the event of any other
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction involving the Company.

 

10.                                 Taxes.  Upon the distribution of
unrestricted shares of Common Stock to the Grantee, absent a notification by the
Grantee to the Company (or an agent designated by the Company to administer the
Company’s stock incentive program) which is received by the Company or its agent
at least three business days prior to the date of such distribution, to the
effect that the Grantee will pay to the Company or a Subsidiary by check or wire
transfer any taxes (“Withholding Taxes”) the Company reasonably determines it or
a Subsidiary is required to withhold under applicable tax laws with respect to
such shares, the Company will reduce the number of shares of Common Stock to be
distributed to the Grantee in connection with such distribution by a number of
shares of Common Stock the Fair Market Value of which (as of the date the
Grantee becomes entitled to receive such shares) is equal to the total amount of
Withholding Taxes. In the event the Grantee elects to pay to the Company or a
Subsidiary the Withholding Taxes with respect to such shares by check or wire
transfer, the Company’s obligation to deliver such shares of Common Stock shall
be subject to receipt by the Company or Subsidiary of such payment in available
funds. The Company or a Subsidiary shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to the Grantee
any federal, state, local or other taxes required to be withheld with respect to
such payment.

 

11.                                 No Guarantee of Employment.  Nothing set
forth herein or in the Plan shall confer upon the Grantee any right of continued
employment for any period by the Company or a Subsidiary, or shall interfere in
any way with the right of the Company or Subsidiary to terminate such
employment.

 

12.                                 Section 409A.

 

(a)                                  It is intended that this Agreement comply
in all respects with the requirements of Sections 409A (a)(2) through (4) of the
Internal Revenue Code (the “Code”) and applicable Treasury Regulations and other
generally applicable guidance issued thereunder (collectively, the “Applicable
Regulations”), and this Agreement shall be interpreted for all purposes in
accordance with this intent.

 

(b)                                 Notwithstanding any term or provision of
this Agreement (including any term or provision of the Plan incorporated herein
by reference), the parties hereto agree that, from time to time, the Company
may, without prior notice to or consent of the Grantee, amend this Agreement to
the extent determined by the Company, in the exercise of its discretion in good
faith, to be necessary or advisable to prevent the inclusion in the Grantee’s
gross income pursuant to the Applicable Regulations of any compensation intended
to be deferred hereunder.

 

5

--------------------------------------------------------------------------------


 

The Company shall notify the Grantee as soon as reasonably practicable of any
such amendment affecting the Grantee.

 

(c)                                  In the event that the amounts payable under
this Agreement are subject to any taxes, penalties or interest under the
Applicable Regulations, the Grantee shall be solely liable for the payment of
any such taxes, penalties or interest.

 

(d)                                 Except as otherwise specifically provided
herein, the time for distribution of unrestricted shares of Common Stock under
this PBA shall not be accelerated or delayed for any reason, unless to the
extent necessary to comply with or permitted under the Applicable Regulations.

 

(e)                                  Notwithstanding any term or provision of
this Agreement to the contrary, if the Grantee is a specified employee (as
defined in Section 409A(a)(2)(B)(i) of the Code) as of the date of his or her
termination of employment, then any amounts payable to the Grantee under this
PBA on account of his or her termination of employment (including without
limitation any dividends payable to the Grantee pursuant to Section 6(c) if
payable on account of his or her termination of employment) shall be paid to the
Grantee upon the later of (i) the date such amounts would otherwise be payable
to the Grantee under this PBA without regard to this Section 12(e) and (ii) the
date which is six months following the date of the Grantee’s termination of
employment.  The preceding sentence shall not apply in the event Grantee’s
termination of employment is due to his or her death.  If the Grantee should
terminate employment for a reason other than his or her death but subsequently
die during the six-month period described in subclause (ii) of the first
sentence above, such six-month period shall be deemed to end on the date of the
Grantee’s death.

 

13.                                 Notices.  Any notice required or permitted
under this Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Grantee at the last address specified in Grantee’s
employment records, or such other address as the Grantee may designate in
writing to the Company, or to the Company, Attention:  Corporate Secretary, or
such other address as the Company may designate in writing to the Grantee.

 

14.                                 Failure To Enforce Not a Waiver.  The
failure of either party hereto to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

15.                                 Governing Law; Disputes.  This Agreement
shall be governed by and construed according to the laws of the State of
Delaware, without regard to the conflicts of laws provisions thereof. Any
disputes arising under or in connection with this Agreement shall be resolved by
binding arbitration before a three arbitrators constituting an Employment
Dispute Tribunal, to be held in Connecticut in accordance with the commercial
rules and procedures of the American Arbitration Association.  Judgment upon the
award rendered by the arbitrator shall be final and subject to appeal only to
the extent permitted by law.  Each party shall bear such party’s own expenses
incurred in connection with any arbitration. Anything to the contrary
notwithstanding, each party hereto has the right to proceed with a court action
for injunctive relief or relief from violations of law not within the
jurisdiction of an arbitrator.

 

16.                                 Miscellaneous.  This Agreement cannot be
changed or terminated orally. This Agreement and the Plan contain the entire
agreement between the parties relating to the

 

6

--------------------------------------------------------------------------------


 

subject matter hereof. The section headings herein are intended for reference
only and shall not affect the interpretation hereof.

 

17.                                 Definitions.  For purposes of this
Agreement:

 

(a)                                  “Affiliate” of any Person shall mean any
other Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such first Person. 
The term “Control” shall have the meaning specified in Rule 12b-2 under the
Exchange Act;

 

(b)                                 “Annual Cash Bonus Plan” shall mean the
Company’s Management Incentive Compensation Plan, or any successor or
replacement annual cash bonus plan adopted by the Board or the Committee;

 

(c)                                  “Annual Payout Percentage” with respect to
an Annual Performance Period shall mean the percentage of target cash award
certified by the Committee under the Annual Cash Bonus Plan for such Annual
Performance Period;

 

(d)                                 “Annual Performance Period” shall mean each
of the three calendar years 2011, 2012 and 2013;

 

(e)                                  “Annual Performance Share Award” shall be
determined as set forth in Section 3(b);

 

(f)                                    “Annual Target Share Award” shall mean
one-third of the PBA Target Share Award;

 

(g) “Beneficial Owner” (and variants thereof) shall have the meaning given in
Rule 13d-3 promulgated under the Exchange Act, modified to reflect ownership
pursuant to Section 318(a) of the Code;

 

(h)                                 “Cause” shall mean any (i) willful and
continued failure by the Grantee to obey the reasonable instructions of a person
to whom he reports, (ii) willful and continued neglect by the Grantee of his
duties and obligations as an employee of the Company or (iii) willful misconduct
of the Grantee or other actions in bad faith by the Grantee which are to the
detriment of the Company including, without limitation, conviction of a felony,
embezzlement or misappropriation of funds or conviction of any act of fraud. For
purposes of the foregoing, no act or failure to act on the Grantee’s part shall
be deemed “willful” unless done, or omitted to be done, by the Grantee not in
good faith and without the reasonable belief that the Grantee’s act, or failure
to act, was in the best interest of the Company;

 

(i)                                     “Change in Control” shall mean any of
the following events:

 

(i)      any Person is or becomes the Beneficial Owner, directly or indirectly,
of more than 50% of either (A) the combined fair market value of the then
outstanding stock of the Company (the “Total Fair Market Value”) or (B) the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the Company (the “Total Voting
Power”); excluding, however, the following: (I) any acquisition by the Company
or any of its Controlled Affiliates, (II) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Controlled Affiliates, (III) any Person who becomes such a Beneficial Owner
in connection with a transaction described in the exclusion

 

7

--------------------------------------------------------------------------------


 

within paragraph (iv) below and (IV) any acquisition of additional stock or
securities by a Person who owns more than 50% of the Total Fair Market Value or
Total Voting Power of the Company immediately prior to such acquisition; or

 

(ii)                                  any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company that, together with
any securities acquired directly or indirectly by such Person within the
immediately preceding twelve-consecutive month period, represent 40% or more of
the Total Voting Power of the Company; excluding, however, any acquisition
described in subclauses (I) through (IV) of subsection (i) above; or

 

(iii)                               a change in the composition of the Board
such that the individuals who, as of the effective date of this Agreement,
constitute the Board (such individuals shall be hereinafter referred to as the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, for purposes of this definition, that any
individual who becomes a director subsequent to such effective date, whose
election, or nomination for election by the Company’s stockholders, was made or
approved by a vote of at least a majority of the Incumbent Directors (or
directors whose election or nomination for election was previously so approved)
shall be considered an Incumbent Director; but, provided, further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered an Incumbent Director; provided
finally, however, that, as of any time, any member of the Board who has been a
director for at least twelve consecutive months immediately prior to such time
shall be considered an Incumbent Director for purposes of this definition, other
than for the purpose of the first proviso of this definition; or

 

(iv)                              there is consummated a merger or consolidation
of the Company or any direct or indirect Subsidiary of the Company or a sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
(A) pursuant to which all or substantially all of the individuals and entities
who are the Beneficial Owners, respectively, of the outstanding Common Stock of
the Company and Total Voting Power immediately prior to such Corporate
Transaction will Beneficially Own, directly or indirectly, more than 50%,
respectively, of the outstanding common stock and the combined voting power of
the  then outstanding common stock and the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the company resulting from such Corporate Transaction (including, without
limitation, a company which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the Outstanding Common Stock
and Total Voting Power, as the case may be, and (B) immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of the company resulting from such
Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries);provided,
however, that notwithstanding anything to the contrary in subsections
(i) through (iv) above, an event which does not constitute a change in the
ownership of the Company, a change in the effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined in Section 1.409A-3(i)(5) of the Treasury Regulations (or any
successor provision), shall not be considered a Change in Control for purposes
of this Agreement;

 

8

--------------------------------------------------------------------------------


 

(j)                                     “Disability” shall have the same meaning
as in the Company’s then current long term disability plan;

 

(k)                                  “Long-Term Performance Measure” is defined
on Annex A;

 

(l)                                     “Long-Term Performance Period” shall
mean the period beginning on January 1, 2011 and ending on December 31, 2013;

 

(m)                               “Maximum Share Award” is the maximum amount of
unrestricted shares of Common Stock that can be awarded to the Grantee under
this PBA, which is 200% of the PBA Target Share Award;

 

(n)                                 “PBA Target Share Award” shall mean the
number of unrestricted shares of Common Stock set forth in the Grantee’s account
on Merrill Lynch Benefits OnLine®  under this PBA (which number represents the
number of unrestricted shares that can be awarded to the Grantee under this PBA
if the Target Level of 100% is achieved);

 

(o)                                 “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) of the Exchange Act and shall include “persons acting as a group” within
the meaning of Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any
successor provision);

 

(p)                                 “Retirement” shall mean termination of the
Grantee’s employment, other than by reason of death or Cause, either (A) at or
after age 65 or (B) at or after age 55 after five (5) years of employment by the
Company (or a Subsidiary thereof); and

 

(q)                                 “Target Level” is defined on Annex A.

 

(r)                                    “Threshold Level” is defined on Annex A.

 

 

9

--------------------------------------------------------------------------------


 

Annex A

 

The “Long-Term Performance Measure” shall be Return on Invested Capital, or
“ROIC,” as defined on Exhibit I attached hereto.

 

The “Target Level” of the Long-Term Performance Measure shall be 12.3%.

 

The “Threshold Level” of the Long-Term Performance Measure shall be 9.8%.

 

Share Award Schedule

 

Degree of Attainment of Target Level of Long-
Term Performance Measure

 

Percentage of PBA Target Share Award to
be awarded to Grantee

 

 

 

 

 

120% or more

 

200%

 

 

 

 

 

100%

 

100%

 

 

 

 

 

80%

 

50%

 

 

 

 

 

less than 80%

 

0

 

 

Interpolation shall be used, on a ratable basis, to determine the number of
unrestricted shares of Common Stock to be awarded when the degree of attainment
of the Long-Term Performance Measure is between two percentages in the left hand
column above.

 

10

--------------------------------------------------------------------------------


 

Exhibit I

HEXCEL CORPORATION

Definition and Computation of ROIC

For Purposes Of

Performance Share Awards for 2011-2013 Performance Cycle

 

Computation:

 

“ROIC” shall be computed by dividing the Average return by the Average Capital
employed and expressed as a percentage:

 

 

Average Return

 

 

Average Capital Employed

 

 

Definitions:

 

“Average Capital Employed” shall mean the sum of Net Capital Employed as of
December 31, 2010, December 31, 2011, December 31, 2012 and December 31, 2013,
divided by four.

 

“Average Return” shall mean the sum of the Return for the calendar years of
2011, 2012 and 2013, divided by three.

 

“Cash” as of a particular date shall mean cash and cash equivalents of the
Company and its Subsidiaries as of such date, as reported in its financial
statements.

 

“Consolidated Operating Income” shall mean the operating income of the Company
and its Subsidiaries as reported in its financial statements.

 

“Equity in Earnings from Affiliated Companies” shall mean the equity in earnings
from affiliated companies of the Company and its Subsidiaries as reported in its
financial statements.

 

“Net Capital Employed” as of a particular date shall mean the sum of
Shareholders’ Equity and Total Debt as of such date, minus Cash as of such date.

 

“Other Operating Expense (Income), Net” of the Company, as reported in its
financial statements.

 

“Return” for a particular period shall mean (i) the sum of Consolidated
Operating Income and Other Operating Expense (Income), Net for such period,
multiplied by (ii) one minus the Tax Rate for such period, plus (iii) Equity in
Earnings from Affiliated Companies.

 

“ROIC” is an acronym for Return on Invested Capital.

 

“Shareholder’s Equity” as of a particular date shall mean total shareholder’s
equity of the Company as reported in its financial statements as of such date.

 

“Tax Rate” means the tax rate as adjusted to exclude non-recurring items that
relate to prior years, consistent with the calculation of adjusted net income in
the Company’s earnings release.

 

11

--------------------------------------------------------------------------------


 

“Total Debt” as of a particular date shall mean the sum of “short-term
borrowings and current maturities of capital lease obligations” and “long-term
notes payable and capital lease obligations” of the Company and its Subsidiaries
as of such date, as reported in its financial statements.

 

12

--------------------------------------------------------------------------------